Citation Nr: 0023437	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  98-15 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for 
chondromalacia patella of the right knee.

2.  Entitlement to a compensable evaluation for 
chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
October 1977, and from September 1981 to August 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 decision by the Department of Veterans 
Affairs (VA) Montgomery Regional Office (RO) which granted 
service connection for chondromalacia patella of the knees, 
bilaterally, and rated each knee disability as zero percent 
disabling, effective September 1, 1997. 

The veteran noted his disagreement with the initial rating 
assigned his service-connected bilateral knee disabilities 
and has properly perfected an appeal as to those issues (but 
he did not express disagreement with regard to the effective 
date of award of service connection for those disorders).  
Thus, the propriety of the rating from the effective date of 
the award through to the time when a final resolution of the 
issues has been reached, is currently before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Fenderson 
v. West, 12 Vet. App. 119 (1999).

In July 2000, the veteran appeared at a personal hearing 
before the undersigned Member of the Board.  At the hearing, 
he submitted additional medical evidence, and in writing he 
waived his right to have this evidence reviewed by the agency 
of local jurisdiction prior to review by the Board.  See 38 
C.F.R. § 20.1304(c) (1999).  That waiver is valid, and the 
Board may proceed, reviewing all of the evidence of record.  
Id.


FINDINGS OF FACT

1.  The most current medical evidence reflects that the 
veteran's right knee disability is manifested by 
characteristic pain, fairly characterized as slight, with 
patellar chondromalacia; most recently, the range of motion 
of the right knee was zero to 130 degrees.

2.  His right knee disability is not productive of recurrent 
and moderate subluxation or lateral instability; it is not 
manifested by dislocated cartilage with frequent episodes of 
locking and effusion; and it is not manifested by limitation 
of motion to at least 30 degrees of flexion or 15 degrees of 
extension.

3.  The most current medical evidence reflects that the 
veteran's left knee disability is manifested by 
characteristic pain, fairly characterized as slight, with 
patellar chondromalacia; most recently, the range of motion 
of the left knee was zero to 130 degrees.

4.  His left knee disability is not productive of recurrent 
and slight subluxation or lateral instability; it is not 
manifested by dislocated cartilage with frequent episodes of 
locking and effusion; and it is not manifested by limitation 
of motion to at least 30 degrees of flexion or 15 degrees of 
extension.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent for 
chondromalacia patella of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for a disability rating of 10 percent for 
chondromalacia of the left knee disability have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records reflect that the veteran received in-
service treatment for right knee pain in April 1974, 
diagnosed as patella tendon strain.  He received in-service 
treatment for a left knee injury in October 1974, diagnosed 
as a contusion and strain to the patella area.  The left knee 
had a full range of motion with slight crepitus.  In October 
1981, he complained of pain in both knees, and lateral 
collateral ligament strain was suspected.  Complaints of 
bilateral knee pain continued throughout the remainder of his 
service.  Other in-service diagnoses pertaining to both knees 
included bilateral patellofemoral knee pain and tendinitis.  
A service medical record dated in December 1994 shows 
diagnosis of mild degenerative joint disease of the left 
knee.

On VA examination in January 1998, the veteran reported that 
normal walking and standing were "ok," but prolonged 
periods of weightbearing were bothersome.  He also stated 
that the pain increased in both knees on repetitive 
squatting, or when he went up and down stairs on a regular 
basis.  Examination revealed no swelling in either knee.  The 
veteran had an unremarkable gait in walking about the 
examination room.  Range of motion for both knees was from 
zero to 130 degrees.  No pain was evidenced throughout motion 
of both knees.  There was no redness, heat, or swelling of 
either knee.  There was no tenderness to palpation, but 
patella grind tests were positive, bilaterally.  There was no 
ligamentous instability.  X-ray studies of the both knees 
were interpreted as showing no abnormalities.  Pertinent 
diagnosis was bilateral chondromalacia patella.  The VA 
examiner commented:

As far as the De Luca provisions, I see 
no evidence of weakened movement, excess 
fatigability, or incoordination.  No pain 
on motion [is] noted at this time.  He 
does have increase[d] pain with use as 
described.  Pain could limit functional 
ability during a flare[-]up, however, it 
is not feasible to attempt to express 
this in terms of additional limitation of 
motion as this [cannot] by determined 
with any degree of medical certainty.  

By April 1998 decision, the RO granted service connection for 
chondromalacia patella of the right and left knee, and rated 
each knee disability zero percent disabling under Diagnostic 
Code 5257.  

The veteran initiated a timely appeal of that decision in 
July 1998, contending that his chronic bilateral knee pain 
was hurting him financially, as well as physically.  He 
stated that his earning potential was limited as he was 
unable to accept any position that required standing or 
squatting for any period of time.  In his substantive appeal, 
he stated that his job as a security guard required standing 
and walking on a constant basis, which caused him extreme 
pain in his knees after two to three hours.  

At the July 2000 hearing, the veteran reiterated that he 
worked as a security guard during the first year after 
service, and stated that he had to leave that position 
because it required too much walking.  He reported treatment 
at a private orthopedic clinic, and that X-ray studies 
performed by a private radiologist were negative.  Review of 
the claims file indicates that the private medical reports 
are not associated with the record in this case.  He 
testified that he was currently working as a real estate 
appraiser, which he was able to do while sitting since he 
worked out of his home.  He reported that the pain was "deep 
inside" the posterior of each knee, and that both knees were 
"acting crazy."  When asked whether he thought his 
condition was more severe in July 2000 than it was when he 
was last examined in January 1998, the veteran testified "I 
believe it's about the same."  He stated that he has had 
problems with his knees "giving way," but the last time 
that that occurred was reportedly about two years prior to 
the hearing.  He reported that bilateral knee pain occurred 
approximately three times a week, and he testified that the 
pain increased in severity most notably after he worked in 
his yard or after driving a long distance.  

II.  Legal Criteria and Analysis

The veteran contends that his service-connected bilateral 
knee disabilities are more disabling than contemplated by the 
current evaluations.  When a veteran is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, as in 
this case, the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  In this case, the claims are well grounded; 
therefore, VA has a duty to assist.  

The Board recognizes that the most recent medical evidence 
available for review is the report of VA examination in 
January 1998.  Significantly, the veteran himself testified 
when asked that the nature of his bilateral knee disability 
had remained essentially unchanged since the 1998 
examination.  He also testified that private medical records, 
if any, (and which, as noted, do not appear to be in the 
claims file) are essentially negative for indication of 
increase in severity of his bilateral knee disability.  Thus, 
the Board finds that the January 1998 examination report 
adequately describes the nature and severity of the veteran's 
bilateral knee disabilities to a degree which permits a full 
and fair determination as to the issues on appeal.  In sum, 
review of the record does not reveal that there are 
additional records which have not been obtained and which are 
pertinent to the present claims.  Thus, no further 
development is required to comply with 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  The degree of impairment resulting 
from a disability is a factual determination and the Board's 
primary focus in such cases is on the current severity of the 
disability.  Id. at 57-58; Solomon v. Brown, 6 Vet. App. 396 
(1994).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  Functional impairment shall also be rated 
based on lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As noted, the veteran's right knee disability is rated under 
Diagnostic Code 5257, which provides that knee impairment 
with recurrent subluxation and lateral instability warrants 
10 percent evaluation when slight, 20 percent evaluation when 
moderate, and 30 percent evaluation when severe.  38 C.F.R. § 
4.71a (1999).

Other diagnostic codes applicable to disabilities involving 
the knees and legs include Diagnostic Code 5258, which 
provides that evidence of dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint warrants a 20 percent disability rating.  Diagnostic 
Code 5260 provides for rating of limitation of flexion of the 
legs, e.g., limitation of flexion to 45 degrees is rated 10 
percent disabling, 20 percent when limited to 30 degrees, and 
30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for evaluation of limitation of 
extension of the legs, e.g., limitation of extension of a leg 
is rated 10 percent disabling when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  38 C.F.R. § 4.71a 
(1999).

38 C.F.R. § 4.71, Plate II (1999), reflects that normal 
flexion and extension of the knee is from 0 to 140 degrees.

A knee disability may also be rated under Code 5256 (1999), 
which provides for evaluation of ankylosis of the knee.  
However, as there is no evidence of record tending to show 
that the veteran's right knee disability involves ankylosis, 
the Board finds that Code 5256 is not for application in this 
case.  Similarly, as the evidence does not tend to establish 
that the veteran suffers from impairment of the tibia and 
fibula, application of Code 5262 (1999), which provides for 
evaluation of impairment of the tibia and fibula, is not 
warranted in this case. 

Diagnostic Code 5259 provides that a 10 percent disability 
rating is warranted where there is removal of semilunar 
cartilage which is symptomatic.  38 C.F.R. 
§ 4.71a (1999).  However, given that the evidence is negative 
for removal of any cartilage from the right or left knee, 
Code 5259 is not applicable to this case.

In rating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson, 12 Vet. App. 119.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1999).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3 (1999); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).

As previously stated, a 10 percent rating under Code 5257 is 
warranted for recurrent subluxation or lateral instability of 
the knee when it is characterized as "slight."  Terms such 
as "slight," "moderate," and "severe" are not defined in 
the VA rating schedule.  Rather than applying a mechanical 
formula, it is incumbent on the Board to arrive at an 
equitable decision after full review of the evidence.  38 
C.F.R. § 4.6 (1999).  Terminology such as "slight," 
"moderate," and "severe" are used by VA examiners and 
others and although an element of evidence to be considered 
by the Board, are not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

In this case, the Board finds that the current symptoms of 
the veteran's bilateral knee disabilities most nearly 
approximate a 10 percent disability evaluation for each knee 
under Code 5257.  Here, the totality of the evidence (most 
significantly the recent findings on medical examination in 
January 1998) has consistently shown that the veteran's 
bilateral knee disabilities are productive of characteristic 
pain with patellar chondromalacia, occurring up to three 
times weekly, which imposes a limitation of function that can 
be fairly characterized as a slight impairment of each knee.  
The Board recognizes that VA physician who examined the 
veteran did not characterize his knee disabilities as either 
slight, mild, or severe.  However, the majority of 
examination reports, including service medical records, 
provide express notations confirming the nature of his 
symptomatology. 

The Board finds that the January 1998 medical examination 
results, along with the other medical evidence of record, 
serves to establish sufficient reasonable doubt regarding the 
increased severity of the symptoms of the veteran's right and 
left knee disabilities such as to warrant the assignment of a 
10 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  
The evidence of record reasonably supports an evaluation of 
10 percent for each knee disability inasmuch as the VA 
physician and in-service medical care providers have reported 
his bilateral knee pain, apparently recurring with relative 
frequency, is compatible with the criteria for a 10 percent 
rating under Code 5257.  In short, the veteran's disability 
picture more nearly approximates the schedular criteria for a 
10 percent rating.  See 38 C.F.R. § 4.7.

What the evidence as a whole also shows is that the range of 
motion of both the right and left knee is essentially normal.  
See 38 C.F.R. § 4.71, Plate II.  The evidence does not show 
that flexion of either knee is limited to 30 degrees or less, 
such that would warrant an evaluation in excess of 10 percent 
under Code 5260.  Likewise, the evidence does not establish 
that extension of either knee is limited to 15 degrees or 
more, such that would warrant a compensable rating under Code 
5261.  Similarly, the medical evidence of record does not 
suggest that the veteran currently suffers from dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the right knee joint.  Thus, the 
Board finds that evaluation of the veteran's disability under 
Code 5258 is not warranted.

The Board finds that the reports of the VA examination 
adequately portray the functional loss due to pain, as well 
as the degree of loss of function due to weakened movement, 
excess fatigability, or incoordination, in accordance with 38 
C.F.R. §§ 4.40 and 4.45, and demonstrate that any such 
functional loss is contemplated by the herein granted 
assignment of a 10 percent disability rating under Diagnostic 
Code 5257.  Additionally, in rendering this determination, 
the Board has considered all pertinent aspects of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath, 1 Vet. 
App. 589.  The competent evidence of record does not provide 
a basis which permits an evaluation in excess of 10 percent 
under the applicable diagnostic code outlined above.  
Specifically, the medical findings do not demonstrate that 
the degree of impairment resulting from the veteran's 
bilateral knee disabilities meets or more nearly approximates 
the criteria for a disability rating in excess of the 10 
percent, under Code 5257, assigned herein.  The single, in-
service reference to degenerative joint disease in December 
1994 is insufficient to warrant a rating in excess of 10 
percent under the applicable codes noted above, especially in 
light of the X-ray studies performed after that date that 
were interpreted as showing no abnormalities whatsoever.  
Accordingly, the Board finds that the evidence warrants the 
assignment of a 10 percent disability rating, and no more, 
for the veteran's service-connected bilateral knee 
disability.

Finally, the Board has considered the concept of staged 
ratings pursuant to the guidelines of Fenderson, and finds 
that the totality of the evidence shows that symptoms of the 
veteran's bilateral knee disabilities have consistently met 
or nearly approximated the criteria necessary for the 
evaluation of 10 percent herein assigned, effective from the 
date of the award of service connection for those disorders.


ORDER

A disability rating of 10 percent for chondromalacia patella 
of the right knee is granted, subject to the law and 
regulations governing the payment of monetary awards.

A disability rating of 10 percent for chondromalacia patella 
of the left knee is granted, subject to the law and 
regulations governing the payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

